Citation Nr: 0201647	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  95-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased rating for the service 
connected lumbosacral strain with degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
beyond January 31, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service during the Vietnam Era.

This appeal arises from rating decisions of Winston-Salem, 
North Carolina Regional Office (RO).  In December 1997, the 
undersigned presided over a hearing by way of 
videoconferencing technology.  In May 1998, the Board issued 
a decision denying paragraph 30 benefits and a higher 
evaluation for the service connected low back disability.

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  The case is 
again before the Board pursuant to a November 1998 order of 
the Court wherein the May 1998 Board decision was vacated.  
Both issues on appeal were remanded to the Board for 
readjudiction in accordance with the instructions contained 
in the November 1998 joint motion for remand.

The case was remanded from the Board to the RO in June 1999 
and September 2000 for additional development of the 
evidence.  As explained below, the RO subsequently granted 
paragraph 30 benefits; however, the veteran has disagreed 
with the period of this award.  This matter is still before 
the Board on appeal.  


REMAND


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The November 1998 joint remand stressed the point that the 
holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), would 
be upheld in the adjudication of this claim.  It was 
particularly emphasized that competent medical evidence as to 
whether arthritis was a symptom of the service connected 
disability must be obtained.  This development has still not 
been accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, the veteran should be afforded a VA orthopedic 
examination that is compliant with Green and Massey.  

By rating decision in March 2001, degenerative disc disease 
was added to the grant of service connection for the low 
back.  It was also determined that a period of 100 percent 
disability evaluation under paragraph 30 was warranted from 
October 26, 1994 to January 31, 1995.  This was determined to 
be a complete grant of the benefit sought; however, in May 
2001, the veteran submitted a short statement on a VA 
prescription form apparently signed by a VA physician.  This 
statement indicates that the veteran required the next 3 
months for convalescence.  This cryptic notation does not 
indicate whether the 3-month period started with the surgery 
in October 1994 or whether it started from the date the note 
was signed in late January 1995.  Accordingly, the RO should 
readjudicate the issue of whether an extended period of 
paragraph 30 benefits is warranted from February through 
April 1995.  As part of this process, the RO should attempt 
to locate the individual who signed the January 1995 note.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for the low back, and then 
obtain treatment records from all identified sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
In particular, the RO should attempt to 
contact the VA physician who signed the 
January 1995 statement and, if contacted, 
the period of proposed convalescence 
referred to in the document should be 
identified.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his low back 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the low back.  Normal range 
of motion findings should also be 
provided for the low back.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that arthritis or spondylolisthesis 
of the low back are proximately due to or 
the result of the service connected 
lumbosacral strain or whether it is at 
least as likely as not that arthritis or 
spondylolisthesis of the low back was 
permanently aggravated (Allen v. Brown, 7 
Vet. App. 439 (1995)) by the veteran's 
service connected lumbosacral strain or 
degenerative disc disease.  The answer to 
these questions should be formulated 
using the underlined standard of proof.  
The examiner should indicate whether 
there is evidence of severe lumbosacral 
strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner should also indicate whether 
there is evidence of severe 
intervertebral disc disease with 
recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, Allen and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




